Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-8-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11-12, 14-15, 19, 22, 27 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0167171 A1) in view of Kitamura (US 2019/0181986 A1) and Yokomakura (CN 105745953 A).

Regarding Claim 1 (eNB). 
A method for wireless communication by a first wireless communication device {Wu (US 2018/0167171 A1): eNB 101-Figs.1-7}, comprising: 
generating a plurality of codewords, each codeword including respective primary information; 
generating a first physical layer protocol data unit (PDU) including the plurality of codewords; 
transmitting, via a first wireless channel of a first wireless link {Wu: wireless channel 120-Fig.1, e.g. DL, emphasis added} to a second wireless communication device {Wu: UE 102-Fig.1}, the first PDU {Wu: step 701-Fig.7 wherein a transmitter (e.g., eNB, emphasis added) encodes and transmits a transport block (TB) to a receiver (e.g., UE, emphasis added)in a mobile communication network. The TB is encoded to a plurality of code blocks (CBs)}; 
receiving, via a second wireless channel of a second wireless link {Wu: wireless channel 120-Fig.1, e.g., UL, emphasis added} from the second wireless communication device {WU: e.g., UE, emphasis added}, a first codeword acknowledgement indicating, for each of one or more codewords or for each of one or more groups of codewords of a plurality of groups of codewords of the plurality of codewords, whether the respective codeword or the respective group of codewords was successfully decoded by the 702, the transmitter receives a first hybrid automatic repeat request (HARQ) feedback status. The first HARQ feedback status is ACK if all CBs are correctly decoded, and the first HARQ feedback status is NACK if at least one CB is not correctly decoded. In step 703, the transmitter receives a second HARQ feedback status when the first HARQ feedback status is NACK. The second HARQ feedback status indicates information on erroneous status of the plurality of CBs}; and 
transmitting, via the first wireless channel {Wu: DL} to the second wireless communication device {Wu: UE-Fig.1}, for one or more of the codewords indicated by the first codeword acknowledgement as not being successfully decoded, a respective instance of parity information based on the respective primary information {Wu: step 704-Fig.7 wherein In step 704, the transmitter retransmits CBs that are not correctly decoded to the receiver while skipping retransmission for CBs that are correctly decoded}.
Wu does not explicitly disclose each codeword including respective primary information; and a first physical layer protocol data unit (PDU) including the plurality of codewords.
 	However, in the same field of endeavor, Kitamura (US 2019/0181986 A1) discloses each codeword including respective primary information {Kitamura: Figs.1-2 wherein CW (codeword) comprises CBs, each CB comprises a systematic bit (the claimed primary information, emphasis added)}.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply Kitamura’s teaching to Wu’s system with the motivation being to “improve the efficiency 
 Also, in the same field of endeavor, Yokomakura (CN 105745953 A) discloses a first physical layer protocol data unit (PDU) including the plurality of codewords {Yokomakura: page 10, first ¶ wherein the unit of the transmission channel to be used in the MAC layer is also referred to as a transport block (MAC PDU (ProtocolDataUnit TB) or the protocol data unit) and in the physical layer, transport blocks are mapped into codewords, and each codeword for encoding processing and so on}. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply Yokomakura’s teaching to Wu’s system with the motivation being “to provide a kind of receiving performance can reduce the interference caused by the deterioration of the terminal device, base station device, and integrated circuit”{Yokomakura: page 3, 4th ¶, and page 5, 3rd ¶}.

Regarding Claim 11 (eNB). With the same reasons as set forth in the method of claim 1, further comprising, for each of one or more of the codewords indicated by the first codeword acknowledgement as not being successfully decoded: 
retrieving the respective primary information from memory in response to determining that the respective codeword was not successfully decoded by the second wireless communication device {Wu: step 703-Fig.7 wherein In step 703, the transmitter (e.g. eNB) receives a second HARQ feedback status when the first HARQ feedback status is NACK (from the UE, emphasis added). The second HARQ feedback status 
retransmitting the retrieved primary information with the transmission of the respective instance of parity information {Wu: step 704-Fig.7 wherein In step 704, the transmitter retransmits CBs that are not correctly decoded to the receiver while skipping retransmission for CBs that are correctly decoded; see also Fig.1 & ¶0021, and step 533-Fig.5 & ¶0035; Kitamura: Fig.1 wherein each CB comprises systematic (the claimed primary information) and parity# (the claimed parity); in the words, the retransmitted CB in Wu, e.g. 533-Fig.5 & 704-Fig.7, comprises its retrieved systematic (primary information as claimed) and parity# (the respective instance of parity information, as claimed), as taught in Kitamura, emphasis added}. 

Regarding Claim 12 (eNB). The method of claim 1, further comprising, for each of one or more of the codewords indicated by the first codeword acknowledgement as not being successfully decoded: 
regenerating {e.g. generating the missing received from NACK for retransmitting, emphasis added} the primary information in response to determining that the respective codeword was not successfully decoded by the second wireless communication device; and 
transmitting the regenerated primary information with the transmission of the respective instance of parity information. 
	-Claim 12 is rejected with the same reasons as set forth in claim 11

Regarding Claim 14 (eNB). The method of claim 1, further comprising: 
generating a second PHY layer PDU {Wu: new TB-Fig.1, 533-Fig.5 & 704-Fig.7} including a plurality of codewords, the second PDU further including, for at least one of the codewords indicated by the first codeword acknowledgement as not being successfully decoded in the first PDU, the respective instance of parity information; and 
transmitting, via the first wireless channel to the second wireless communication device, the second PDU, wherein the transmissions of the one or more respective instances of parity information are included in the transmission of the second PDU {Wu: new TB-Fig.1, 533-Fig.5 & 704-Fig.7; Kitamura: Fig.1 wherein each CB comprises systematic (the claimed primary information) and parity# (the claimed parity); in the words, the retransmitted CB in Wu, e.g. 533-Fig.5 & 704-Fig.7, comprises its retrieved systematic (primary information as claimed) and parity# (the respective instance of parity information, as claimed), as taught in Kitamura, emphasis added}.
-Claim 14 is rejected with the same reasons as set forth in claim 11.

Regarding Claim 15 (UE). 
A method for wireless communication by a first wireless communication device {Wu: UE 102-Fig.1}, comprising: 
receiving, via a first wireless channel of a first wireless link from a second wireless communication device {Wu: eNB 101-Fig.1}, a first physical layer protocol data unit (PDU) including a plurality of codewords, each codeword including respective primary information {Wu: step 601-Fig.6 & ¶0036 wherein In step 601, a receiver 
performing a first decoding operation on the plurality of codewords {Wu: step 602-Fig.6 & ¶0036 wherein In step 602, the receiver decodes the plurality of CBs and performing a hybrid automatic repeat request (HARQ) operation}; 
determining whether the codewords of the plurality of codewords were successfully decoded {Wu: step 603-Fig.6 & ¶0036 wherein In step 603, the receiver determines a first HARQ feedback status. The first HARQ feedback status is ACK if all CBs are correctly decoded, and the first HARQ feedback status is NACK if at least one CB is not correctly decoded}; 
transmitting, via a second wireless channel of a second wireless link to the second wireless communication device, a first codeword acknowledgement indicating, for each of one or more codewords or for each of one or more groups of codewords of a plurality of groups of codewords of the plurality of codewords, whether the respective codeword or the respective group of codewords was successfully decoded based on the determination {Wu: step 702-Fig.7 wherein In step 702, the transmitter receives a first hybrid automatic repeat request (HARQ) feedback status (e.g. from the UE, emphasis added). The first HARQ feedback status is ACK if all CBs are correctly decoded, and the first HARQ feedback status is NACK if at least one CB is not correctly decoded}; 
receiving, via the first wireless channel from the second wireless communication device, for one or more of the codewords indicated by the first codeword acknowledgement as not being successfully decoded, a respective instance of parity information associated with the respective primary information {Wu: step 704-Fig.7 
performing a second decoding operation based on the respective instances of parity information {Wu: step 602-Fig.6 & ¶0036 wherein In step 602, the receiver decodes the plurality of CBs and performing a hybrid automatic repeat request (HARQ) operation, see also step 541-Fig.5 & ¶0035 wherein In step 541, if all CBs are correctly decoded (e.g., both UE2 and UE3), then UE2 and UE3 each transmits a one-bit HARQ TB ACK to the base station}.
Wu does not explicitly disclose each codeword including respective primary information; and a first physical layer protocol data unit (PDU) including the plurality of codewords.
 	However, in the same field of endeavor, Kitamura (US 2019/0181986 A1) discloses each codeword including respective primary information {Kitamura: Figs.1-2 wherein CW (codeword) comprises CBs, each CB comprises a systematic bit (the claimed primary information, emphasis added)}.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply Kitamura’s teaching to Wu’s system with the motivation being to “improve the efficiency of the use of radio resources in retransmission control in future radio communication system”{Kitamura: Abstract & ¶0014}.
 Also, in the same field of endeavor, Yokomakura (CN 105745953 A) discloses a first physical layer protocol data unit (PDU) including the plurality of codewords {Yokomakura: page 10, first ¶ wherein the unit of the transmission channel to be used in the MAC layer is also referred to as a transport block (MAC PDU (ProtocolDataUnit TB)  in the physical layer, transport blocks are mapped into codewords, and each codeword for encoding processing and so on}. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply Yokomakura’s teaching to Wu’s system with the motivation being “to provide a kind of receiving performance can reduce the interference caused by the deterioration of the terminal device, base station device, and integrated circuit”{Yokomakura: page 3, 4th ¶, and page 5, 3rd ¶}.

Regarding Claim 19 (UE). With the same reasons as set forth in the method of claim 15, further comprising, for each of one or more of the codewords indicated by the first codeword acknowledgement as not being successfully decoded {Wu: step 603-Fig.6 & ¶0036}, receiving a retransmission of the respective primary information with the instance of parity information {Wu: new TB-Fig.1, 533-Fig.5 & ¶0035, and 704-Fig.7 & ¶0037; also Kitamura: Fig.1 wherein each CB comprises systematic (the claimed primary information) and parity# (the claimed parity); in the words, the retransmitted CB in Wu, e.g. 533-Fig.5 & 704-Fig.7, comprises its retrieved systematic (primary information as claimed) and parity# (the respective instance of parity information, as claimed), as taught in Kitamura, emphasis added}.

Regarding Claim 22 (eNB). 
-Claim 22 is rejected with same reasons as set forth in claim 1, and further as following:
{Wu: eNB 101-Fig.1; Cao: 170-Fig.3} comprising: 
at least one modem {Cao: TX/RX 252/254 in Fig.3}; 
at least one processor {Cao: processing unit 250-Fig.3} communicatively coupled with the at least one modem; and 
at least one memory {Cao: memory 258-Fig.3} communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem {Cao: ¶0082-¶0083 wherein the memory 258 could store software instructions or modules configured to implement some or all of the functionality and/or embodiments described above and that are executed by the processing unit(s) 250}, is configured to cause the wireless communication device to: 
generate a plurality of codewords, each codeword including respective primary information; 
generate a first physical layer protocol data unit (PDU) including the plurality of codewords; 
transmit, via a first wireless channel of a first wireless link to a second wireless communication device, the first PDU; 
receive, via a second wireless channel of a second wireless link from the second wireless communication device, a first codeword acknowledgement indicating, for each of one or more codewords or for each of one or more groups of codewords of a plurality of groups of codewords of the plurality of codewords, whether the respective codeword 
transmit, via the first wireless channel to the second wireless communication device, for one or more of the codewords indicated by the first codeword acknowledgement as not being successfully decoded, a respective instance of parity information based on the respective primary information.

Regarding Claim 27 (UE). 
-Claim 27 is rejected with same reasons as set forth in claim 15, and further as following:
A wireless communication device {Wu: UE 102-Fig.1} comprising: 
at least one modem {Wu: transceiver 134-Fig.1}; 
at least one processor {Wu: processor 133-Fig.1} communicatively coupled with the at least one modem; and 
at least one memory {Wu: memory 131-Fig.1} communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem {Wu: ¶0024 wherein Memory 131 stores program instructions and data 132 to control the operations of UE 102. The program instructions and data 132, when executed by processor 133, enables UE 102 to decode TBs and perform HARQ accordingly, see also ¶0025}, is configured to cause the wireless communication device to: 

perform a first decoding operation on the plurality of codewords; 
determine whether the codewords of the plurality of codewords were successfully decoded; 
transmit, via a second wireless channel of a second wireless link to the second wireless communication device, a first codeword acknowledgement indicating, for each of one or more codewords or for each of one or more groups of codewords of a plurality of groups of codewords of the plurality of codewords, whether the respective codeword or the respective group of codewords was successfully decoded based on the determination; 
receive, via the first wireless channel from the second wireless communication device, for one or more of the codewords indicated by the first codeword acknowledgement as not being successfully decoded, a respective instance of parity information associated with the respective primary information; and 
perform a second decoding operation based on the respective instances of parity information.

Regarding Claim 29 (UE). With the same reasons as set forth in the wireless communication device of claim 27, wherein the code, when executed by the at least one processor in conjunction with the at least one modem, is further configured to cause the wireless communication device to, for each of one or more of the codewords indicated 
-Claim 29 is rejected with same reasons as set forth in claim 19.

Claim(s) 2 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0167171 A1) in view of Kitamura (US 2019/0181986 A1) and Yokomakura (CN 105745953 A), as applied to claim(s) 1 & 15 as above, and further in view of Zhang (US 11,265,119 B1).

Regarding Claim 2 (eNB). With the same reasons as set forth in the method of claim 1, Wu does not explicitly disclose claim 2.
However, in the same field of endeavor, Zhang (US 11,265,119 B1) discloses wherein: the first wireless channel includes a first 20 MHz, 40 MHz, 80 MHz, 160 MHz or 320 MHz wireless channel, and the second wireless channel includes a 20 MHz wireless channel not in the first wireless channel; or the first wireless channel consists of a first set of tones of a 20 MHz, 40 MHz, 80 MHz, 160 MHz or 320 MHz wireless channel, and the second wireless channel consists of a second set of different tones of the 20 MHz, 40 MHz, 80 MHz, 160 MHz or 320 MHz wireless channel {Zhang: col.12, line 5-28}.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply Zhang’s teaching to Wu’s system with the motivation being “to avoid interference with other signals such as 5 GHz Dynamic Frequency Selection (DFS) channels or radar pulses”{Zhang: col.12, lines 15-17}.
Regarding Claim 16 (UE). With the same reasons as set forth in the method of claim 15, Wu does not explicitly disclose claim 16.
However, in the same field of endeavor, Zhang (US 11,265,119 B1) discloses wherein: the first wireless channel includes a first 20 MHz, 40 MHz, 80 MHz, 160 MHz or 320 MHz wireless channel, and wherein the second wireless channel includes a 20 MHz wireless channel not in the first wireless channel; or the first wireless channel consists of a first set of tones of a 20 MHz, 40 MHz, 80 MHz, 160 MHz or 320 MHz wireless channel, and wherein the second wireless channel consists of a second set of different tones of the 20 MHz, 40 MHz, 80 MHz, 160 MHz or 320 MHz wireless channel {Zhang: col.12, line 5-28}.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply Zhang’s teaching to Wu’s system with the motivation being “to avoid interference with other signals such as 5 GHz Dynamic Frequency Selection (DFS) channels or radar pulses”{Zhang: col.12, lines 15-17}.

Claim(s) 13, 20-21 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0167171 A1) in view of Kitamura (US 2019/0181986 A1) and Yokomakura (CN 105745953 A), as applied to claim(s) 1 & 15 as above, and further in view of Cao (US 2020/0259600 A1).

Regarding Claim 13 (eNB). With the same reasons as set forth in the method of claim 1, Wu further discloses wherein: the first codeword acknowledgement is received within a duration of the first PDU {Wu: NACK, step 703-Fig.7}; and the transmission of the within the first PDU.  Wu does not explicitly disclose the italic limitations of “within a duration of the first PDU” or “within the PDU”.
	However, in the same field of endeavor, Cao (US 2020/0259600 A1) discloses wherein: the first codeword acknowledgement is received within a duration of the first PDU {Wu: NACK, step 703-Fig.7}; and the transmission of the respective instance of parity information associated with at least one of the codewords indicated by the first codeword acknowledgement as not being successfully decoded {Wu: retransmission, step 704-Fig.7} is within the first PDU {Cao: ¶0089 wherein At 322-Fig.5a, it is determined by the BS whether an acknowledgement (ACK) message, or some other type of feedback information indicating the TUE successfully decoded the TB, has been received from the TUE. If not, then at 324 it is determined by the BS whether a time period T.sub.0 since the DL multicast transmission at 320 has expired, see ¶0090-¶0092, and also Fig.6A & ¶0097 wherein If the BS receives an ACK of the TB, e.g., via the UL HARQ feedback message at 414 (e.g. before a predetermined timer expires, emphasis added), the BS may start transmission of a new data block (not shown in FIG. 6A). If the BS does not receive an ACK before a predefined timer expires, the BS may start retransmission of the data block or transmit a new data block}.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply Cao’s teaching to Wu’s system with the motivation being “to provide diversity in space, time and frequency, and increase the robustness against fading and interference…, to improve system throughput and coverage…, and to improve 

Regarding Claim 30 (UE). With the same reasons as set forth in the wireless communication device of claim 27, Wu further discloses wherein the code, when executed by the at least one processor in conjunction with the at least one modem, is further configured to cause the wireless communication device to receive a second PHY layer PDU {Wu: retransmission, step 704-Fig.7} after the transmission of the first codeword acknowledgement {Wu: NACK, step 703-Fig.7}, wherein at least one of the instances of parity information associated with at least one of the codewords indicated by the first codeword acknowledgement as not being successfully decoded is received {Wu: NACK, step 703-Fig.7}, except within the second PDU.
	However, in the same field of endeavor, Cao (US 2020/0259600 A1) discloses wherein at least one of the instances of parity information associated with at least one of the codewords indicated by the first codeword acknowledgement as not being successfully decoded is received {Wu: NACK, step 703-Fig.7} within the second PDU {Cao: ¶0089 wherein At 322-Fig.5a, it is determined by the BS whether an acknowledgement (ACK) message, or some other type of feedback information indicating the TUE successfully decoded the TB, has been received from the TUE. If not, then at 324 it is determined by the BS whether a time period T.sub.0 since the DL multicast transmission at 320 has expired, see ¶0090-¶0092, and also Fig.6A & ¶0097 wherein If the BS receives an ACK of the TB, e.g., via the UL HARQ feedback message at 414 (e.g. before a predetermined timer expires, emphasis added), the BS may start before a predefined timer expires, the BS may start retransmission of the data block or transmit a new data block}.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply Cao’s teaching to Wu’s system with the motivation being “to provide diversity in space, time and frequency, and increase the robustness against fading and interference…, to improve system throughput and coverage…, and to improve communications for erroneous data packets in wireless communication networks”{Cao: ¶0004}.

Regarding Claim 20 (UE). The method of claim 15, wherein: 
the transmission of the first codeword acknowledgement is within a duration of the first PDU; and 
at least one of the respective instances of parity information associated with at least one of the codewords indicated by the first codeword acknowledgement as not being successfully decoded is received within the first PDU.
-Claim 20 is rejected with the same reasons as set forth in claim 30.

Regarding Claim 21 (UE). The method of claim 15, further comprising receiving a second PHY layer PDU after the transmission of the first codeword acknowledgement, wherein at least one of the instances of parity information associated with at least one of the codewords indicated by the first codeword acknowledgement as not being successfully decoded is received within the second PDU.
-Claim 21 is rejected with the same reasons as set forth in claim 30.
Allowable Subject Matter
Claims 3-10, 17-18, 23-26 & 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3-9=. The prior art fails to teach the method of claim 1, wherein generating the plurality of codewords comprises: 
obtaining a plurality of code blocks, each code block including respective primary information in the form of a plurality of data bits; and 
for each of the code blocks: 
generating parity information based on encoding the respective primary information, and 
combining at least a portion of the parity information with the primary information to generate a respective one of the codewords of the plurality of codewords.

Regarding Claim 10=. The prior art fails to teach the method of claim 1, further comprising, for each of one or more of the codewords indicated by the first codeword acknowledgement as not being successfully decoded, refraining from retransmitting the respective primary information with the transmission of the respective instance of parity information.
Regarding Claim 17=. The prior art fails to teach the method of claim 15, wherein the instance of parity information associated with each of the codewords is a second instance of parity information, wherein each codeword of the plurality of codewords further includes a first instance of parity information, and wherein the method further comprises: 
allocating memory resources for physical (PHY) layer processing of a frame, the allocation of the memory resources including storing the respective primary information and the respective instances of parity information for each codeword of the plurality of codewords in the allocated memory resources; and 
deallocating memory resources of the allocated memory resources associated with the respective codewords that were successfully decoded.

Regarding Claim 18=. The prior art fails to teach the method of claim 15, wherein the instance of parity information associated with each of the codewords is a second instance of parity information, wherein each codeword of the plurality of codewords further includes a first instance of parity information, and wherein the performance of the first decoding operation comprises, for each of the codewords, combining the first instance of parity information with the primary information to generate a respective code block.  

Regarding Claims 23-26=. The prior art fails to teach the wireless communication device of claim 22, wherein to generate the plurality of codewords, the code, when 
obtain a plurality of code blocks, each code block including respective primary information in the form of a plurality of data bits; and 
for each of the code blocks: 
generate parity information based on encoding the respective primary information, and 
combine at least a portion of the parity information with the primary information to generate a respective one of the codewords of the plurality of codewords.

Regarding Claim 28=. The prior art fails to teach the wireless communication device of claim 27, wherein the instance of parity information associated with each of the codewords is a second instance of parity information, wherein each codeword of the plurality of codewords further includes a first instance of parity information, and wherein the performance of the first decoding operation comprises, for each of the codewords, combining the first instance of parity information with the primary information to generate a respective code block.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang (US 2018/0234880 A1, same assignee) discloses methods, systems, and devices for wireless communication that provide for generation of an encoded transport block (TB) that includes a number of systematic code blocks (CBs) and a number of 

Mukkavilli (US 2016/0285589 A1, same assignee) discloses a transmitting node encodes data into transport blocks, each including code blocks in which the data is encoded. The transport blocks are then wirelessly transmitted over a channel specific to a receiving node, where the code blocks of the transport blocks are transmitted without redundant parity code blocks or with a desired amount of redundant parity code blocks. The transmitting node then receives an indication from the receiving node of a number of failed data code blocks. The transmitting node generates an error correction code sufficient to recover all of the failed code blocks and transmits the error correction code within a new transport block along with new data. The receiving node receives the new transport block including the error correction code and then recovers the failed code blocks from the error correction code via erasure decoding, a combination of erasure decoding and error decoding, and/or other suitable techniques at the code block level {Claims 1-36}.


Cheng (WO 2018/185637 A1) discloses a method for use in a transmitter includes sending a transmission comprising a transport block (TB) comprising a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). Each code block group includes one or more code blocks and each code block includes a plurality of coded bits. The transmission is sent to a receiver configured to use multi-bit hybrid automatic repeat request (HARQ) feedback per transport block. The method further includes receiving HARQ ACK or NACK feedback from the receiver one or more of the one or more code block groups of the transport block. The method further includes determining a number of code blocks or code block groups to send to the receiver in a retransmission based on at least the received HARQ ACK or NACK feedback {Figs.1-14}.

Ye (WO 2018/144560 A1) discloses an apparatus and method including a transceiver and processor, which attach transport block (TB) level CRC bits to a TB, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464